Case 1:19-cv-09860-AJN Document 8 Filed 11/26/19 Page 1 of 1
1 e
Morgan Lewis

Michael F. Fleming
Associate

+1,212.309.6207

michael. fleming@morganlewis.com

con mae srin mmpeonensere
nance CE é

November 26, 2019

=
S&S
=
MN
e SN
a)
we

yoment

Via ECF

The Honorable Alison J. Nathan
United States District Court

For the Southern District of New York
40 Foley Square, Room 2102

New York, NY 10007

Re: Delacruz v. Best Buy Co., Inc., No. 1:19-cv-09860-AIN
Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Nathan:

We represent defendant Best Buy Co., Inc. (‘Defendant”) in the above-referenced action. Pursuant
to Rules 1(A) and 1(D) of Your Honor’s Individual Practices, we write with the consent of counsel
for plaintiff Emanuel Delacruz (“Plaintiff”), respectfully to request that the Court extend

Defendant to resr phe..Cor =mber 29,2019 to December 30, 2019. \"
This is Defendant's first request for an extension of time to file a response to the CoM : oneal)

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff's counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

 
 

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming 50 oFbick io
mo

Attorney for Defendant H ANON J. NATHAN :
ED STATES DISTRICT JUDGE

(C rahe

4

 
  

Michael F. Fleming

  

cc: All Counsel of Record (via ECF)

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 @ +1.212.309.6000
United States @ +1.212.309.6001

 

 
